Mr. Chief Justice Shepard
delivered the opinion of thp Court:
It appearing from the record that there was a designation of the parts of the record below to be included in the tram script, directing the omissions referred to in this motion, aud no objection thereto, or further designation by the other side, it is probable that a suggestion of diminution of the record would now be too late. At any rate, it would require an affidavit accounting for failure to demand a complete record. The fact that a defective record has been brought up is ordinarily no ground for dismissing the appeal. The motion to dismiss is denied.